United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-20468
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GARY CRISTON,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-604-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Gary Criston was convicted in a bench trial for being a

felon in possession of a firearm, and the district court

sentenced him to 77 months’ imprisonment, three years’ supervised

release, and a $100 special assessment, which the district court

ordered remitted on motion of the Government.

     Criston argues on appeal that the statute of conviction,

18 U.S.C. § 922(g)(1), is unconstitutional because it does not

require a substantial effect on interstate commerce and is thus


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20468
                                -2-

an improper exercise of Congress’s power under the Commerce

Clause.   Alternatively, Criston argues that (1) his indictment

was defective for failing to allege that his specific offense

substantially affected interstate commerce and (2) the factual

basis for his conviction was insufficient because the evidence

established only that the firearm had traveled across state lines

at some unspecified point in the past.

     Criston raises his arguments solely to preserve them for

possible Supreme Court review.   As he acknowledges, his arguments

are foreclosed by Fifth Circuit precedent.   See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v.

Gresham, 118 F.3d 258, 264-65 (5th Cir. 1997); United States v.

Fitzhugh, 984 F.2d 143, 145-46 (5th Cir. 1993).

     Criston also argues that the district court’s inclusion of a

written condition of supervised release prohibiting him from

possessing a dangerous weapon must be stricken because it

conflicts with the district court’s oral pronouncement of

sentence.   This issue has been decided adversely to Criston.     See

United States v. Torres-Aguilar, 352 F.3d 934, 937-38 (5th Cir.

2003).

     Criston has shown no error in connection with his conviction

and sentence.   Accordingly, the judgment of the district court is

AFFIRMED.